In a proceeding to remove a holdover tenant, order of the City Court of Mount Vernon modified on the facts by striking from the first ordering paragraph the following, “ 6th day of October ” and inserting in place thereof “ 1st day of November ”; and by striking out the second ordering paragraph and in place thereof inserting a provision that within five days from the service of a copy of the order to be entered hereon the appellant pay to respondent or his attorney the rent due to November 1, 1944. As thus modified, the order is affirmed, without costs. No opinion. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.